Citation Nr: 0925292	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for a lumbosacral strain with disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1945 to 
December 1946.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the delay, a remand is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The duty to notify, as to the assignment of disability 
ratings and effective dates as addressed by Dingess, was not 
satisfied prior to the unfavorable decision on that claim by 
the RO.  While Dingess compliant notice is associated with 
the claims file, there is no indication whether this notice 
was sent to the Veteran.  Indeed, there is no date attached 
to this document and there is no explanatory letter from the 
RO.  It is unclear whether or not it was included with the 
September 2006 SOC.  Thus, the Board finds that the notice 
error remains and the Veteran should be provided with notice 
in compliance with Dingess.

With respect to the duty to notify as addressed by Vazquez-
Flores, the same error arises as above.  The claims file 
contains the criteria necessary for entitlement to a higher 
disability rating for a lumbosacral strain, however, the 
document is absent of the date it was sent to the Veteran 
along with a letter from the RO explaining the notice.  This 
notice error should be resolved upon remand.

During a hearing before a Decision Review Officer (DRO) at 
the RO in October 2006, the DRO asked the Veteran whether he 
had previously sought treatment for his disability at the VA 
Medical Center (VAMC) in Phoenix, Arizona.  The Veteran 
answered affirmatively.  A review of the claims file 
indicates that VA outpatient treatment reports from Phoenix 
VAMC were not requested and no such records are associated 
with the claims file.  Therefore, additional development is 
necessary and these records should be requested.

The Veteran last underwent a VA examination of his spine in 
July 2006.  The Board believes the Veteran should be afforded 
an examination to reflect his current disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA corrective 
notice letter with regard to his claim for 
a higher evaluation of his service-
connected lumbosacral strain with disc 
syndrome.  This notice should be 
consistent with the holding in Dingess and 
Vazquez-Flores.  In particular, he should 
be advised as follows:

a.  Of how VA assigns disability 
ratings and effective dates;

b.  To submit medical or lay evidence 
demonstrating a worsening or increase 
in severity of his disability and the 
effect that worsening has on his 
employment and daily life;

c.  Of the schedular criteria for 
evaluating lumbosacral strain with 
disc syndrome.

2.  Request all records from the VAMC in 
Pheonix, Arizona related to treatment for 
the Veteran's lumbosacral strain with disc 
syndrome and up-to-date treatment records 
from the Boise, Idaho, VAMC beginning from 
September 2006 and associate the records 
with the claims file.  If no records are 
available, a negative response should be 
obtained and associated with the claims 
file.

3.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and current level of severity of 
the Veteran's service-connected 
lumbosacral strain with disc syndrome.  
The claims file must be made available to 
the examiner for review.  The examiner 
should review the claims folder in 
conjunction with this request, and the 
examination report should indicate that 
such review has occurred.

The examiner is requested to identify all 
symptoms and manifestations of the 
Veteran's service connected lumbosacral 
strain with disc syndrome that have 
contributed to the Veteran's overall 
psychological, social, and occupational 
functioning.

Thereafter, the RO should readjudicate the 
issue on appeal with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



